United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-302
Issued: April 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2006 appellant filed a timely appeal from the May 15, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied compensation for a
fractured right radius. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the Office’s decision. The Board also has jurisdiction to review the Office’s
August 14, 2006 nonmerit decision denying reconsideration.
ISSUES
The issues are:
(1) whether the fractured right radius appellant sustained on
November 26, 2005 was a compensable consequence of her accepted employment injury; and
(2) whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On March 29, 2003 appellant, then a 31-year-old supervisory transportation security
screener, filed a claim alleging that her right wrist condition was a result of her federal

employment: “Handling luggage, right wrist swelling has lasted [two] weeks with limited
mobility.” The Office accepted her claim for right wrist tenosynovitis, right joint derangement,
enthesopathy of the right wrist/carpus and enthesopathy unspecified. The Office authorized
surgical repair. On March 29, 2005 appellant underwent an extensor carpi ulnaris debridement
of the right wrist and reconstruction of the distal radial ulnar joint with the insertion of four pins.
The Office accepted a postoperative infection. Appellant received compensation for temporary
total disability and was placed on the periodic rolls.
On December 5, 2005 appellant called the Office to advise that she was in a motor
vehicle accident on November 26, 2005. The Office’s memorandum noted:
“The Saturday after Thanksgiving she had an accident in a store parking lot and
the airbag opened and rebroke her wrist completely. [Appellant] stated that the
surgeon at the ER set her wrist but would n[o]t do surgery because he said it
would n[o]t have broken if it were n[o]t for the work injury and pins.”
On November 30, 2005 Dr. Gary Millard, appellant’s attending family practitioner,
reported that x-rays of the distal radius showed some continued slight osteoarthritic changes with
an oblique fracture at the metaphyseal/diaphyseal junction of the radius with the fracture
extending through one of the previous pin sites. He addressed the relationship of this fracture to
appellant’s previous injury:
“[Appellant] is concerned about the positioning of the fracture that did occur at
the site of one of her pin sites and wants to know if this would have happened if
she had not had a previous surgery there. I think that the fact that she has had the
previous surgery and the fact that this does extend through one of the pin sites,
would suggest that there certainly is some relationship between the previous
injury to her wrist and this injury that she incurred today. [sic]”
On December 1, 2005 appellant underwent an open reduction and internal fixation of the
right radial shaft. X-rays showed an oblique fracture to the mid distal third of the radius
extending through one of the pin sites from her previous reconstruction surgery. X-rays also
showed some fairly significant osteopenia with the distal radius.
In a decision dated May 15, 2006, the Office denied appellant’s claim that her fractured
radius was due to her accepted work injury. The Office noted that the circumstances of the
motor vehicle accident were personal and had nothing to do with her federal employment.
Appellant was in a private vehicle on private property and was hit head-on by another vehicle.
On June 9, 2006 appellant requested reconsideration. She submitted a May 24, 2006
report from Dr. Millard:
“To help out with this claim and further explanation and to help explain further
why I thought this fracture did occur and was directly related to her previous
injury, the fracture did occur through one of the pin sites. A pin site is a hole
through the bone that is an area of weakened bone. The fracture did go through
the pin site and the areas of weakened bone and this means that there is still some
weakness within the bone secondary to the patient’s first procedure. The fact that
2

the fracture did go through the pin site indicates again that the bone was
weakened in this area and I think this is a direct relationship to earlier work claim
and earlier work[-]related injury.”
In a decision dated August 14, 2006, the Office denied appellant’s request for
reconsideration. The Office found that the request was untimely and failed to present clear
evidence of error. This appeal to the Board followed.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of duty.1
While the initial employment injury must arise out of and in the course of the claimant’s federal
employment,2 later nonindustrial injuries may also be compensable.
Thus, it is an accepted principle of workers’ compensation law that a second,
nonindustrial injury is compensable if it is the direct and natural result of an earlier compensable
injury. Where a claimant sustains an accident as a consequence of a condition residual to a
previous industrial injury, it is deemed because of the chain of causation to arise out of and in the
course of employment.3 Once the work-connected character of any condition is established, the
subsequent progression of that condition remains compensable so long as the worsening is not
shown to have been produced by an independent nonindustrial cause. If a member weakened by
an employment injury contributes to a later fall or other injury, the subsequent injury will be
compensable as a consequential injury, if the further medical complication flows from the
compensable injury, so long as it is clear that the real operative factor is the progression of the
compensable injury, with an exertion that in itself would not be unreasonable in the
circumstances.4

1

5 U.S.C. § 8102(a).

2

Bernard D. Blum, 1 ECAB 1 (1947).

3

Howard S. Wiley, 7 ECAB 126 (1954).

4

Robert W. Meeson, 44 ECAB 834 (1993). Unreasonable exertion is not an issue. The Office made no finding
that appellant engaged in activity that was unreasonable or rash under the circumstances. See Robert J. Wescoe,
54 ECAB 162 (2002) (finding that it was unreasonable for the claimant to play volleyball while on medical
restrictions after he had been advised that he was prone to further shoulder dislocations); Clement Jay After Buffalo,
45 ECAB 707 (1994) (in which the claimant reinjured his knee playing basketball directly against medical advice
only 24 hours after obtaining that advice); John R. Knox, 42 ECAB 193 (1990) (finding that basketball was not a
reasonable activity, given the claimant’s knowledge of the left knee condition). In these cases, the Board held that
because the triggering activity for the second injury was itself rash in light of the claimant’s knowledge of his
condition, the second injury could not be deemed to have arisen out of the employment, but rather was the result of
an independent intervening cause attributable to the claimant’s own intentional conduct.

3

ANALYSIS -- ISSUE 1
Appellant did not allege that her employment injury caused the November 26, 2005
motor vehicle accident or that her fractured radius was the natural progression of her
tenosynovitis, joint derangement or enthesopathies or a medical complication of such conditions.
Clearly, an independent nonindustrial cause intervened to produce the subsequent injury. The
real operative factor here was the motor vehicle accident and release of the airbag, not the
progression of the compensable injury. That the force of the airbag acted upon a previously
weakened site does not turn the fracture into a direct and natural result of the accepted
employment injury. The fracture instead remains a direct and natural result of the motor vehicle
accident. That one of the pin sites offered a path of least resistance to the fracture should not
obscure the fact that an independent nonindustrial cause intervened in appellant’s life to trigger
the subsequent injury.
The Board finds that the fractured right radius appellant sustained on November 26, 2005
is not a compensable consequence of her accepted employment injury. This is not a medical
determination. This is a legal determination based on the facts of the case that an independent
nonindustrial cause intervened to break the chain of causation. Because an intervening factor
arising independent of her federal employment caused the subsequent injury, the Board will
affirm the Office’s May 15, 2006 decision denying compensation.
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the Office may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision. The
employee shall exercise this right through a request to the Office. The request, along with the
supporting statements and evidence, is called the “application for reconsideration.”5
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.6
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.7 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these three standards. If reconsideration is granted, the case is reopened and the case is

5

20 C.F.R. § 10.605 (1999).

6

Id. at § 10.606.

7

Id. at § 10.607(a).

4

reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, the Office will deny the application for reconsideration without reopening the case for
a review on the merits.8
The Office will consider an untimely application only if the application demonstrates
clear evidence of error on the part of the Office in its most recent merit decision. The application
must establish, on its face, that such decision was erroneous.9
ANALYSIS -- ISSUE 2
Appellant’s June 9, 2006 request for reconsideration is timely. She made this request
only three weeks after the Office’s May 15, 2006 decision to deny compensation for her
fractured right radius. The Office, therefore, should have determined whether appellant
presented evidence or argument that meets at least one of the three standards noted above. The
Office instead applied the standard reserved for untimely requests, namely, whether appellant’s
application presented clear evidence of error in the Office’s May 15, 2006 decision. This is a
higher standard of review not warranted by the circumstances of the case.
The Board will, therefore, set aside the Office’s August 14, 2006 decision denying
reconsideration and will remand the case to the Office for application of the proper standard of
review and for an appropriate final decision on appellant’s June 9, 2006 request for
reconsideration.10
CONCLUSION
The Board finds that the fractured right radius appellant sustained on November 26, 2005
was not a compensable consequence of her accepted employment injury. An independent
nonindustrial cause intervened to produce the fracture, thereby breaking the chain of causation.
The Board also finds that the Office applied the wrong standard of review in denying appellant’s
June 9, 2006 request for reconsideration.

8

Id. at § 10.608.

9

Id. at § 10.607.

10

After appellant filed her appeal with the Board on November 14, 2006, the Office issued a decision on the
merits of her case on November 20, 2006. Under the principles discussed in Douglas E. Billings, 41 ECAB 880
(1990) the Office’s November 20, 2006 decision, issued while the Board had jurisdiction over the same issue, is null
and void.

5

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed. The Office’s August 14, 2006 decision is set
aside and the case remanded for further action consistent with this opinion.
Issued: April 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

